MEMORANDUM **
Francisco Padilla appeals his guilty-plea conviction and 60-month sentence for one count of possession with intent to distribute marijuana, in violation of 21 U.S.C. § 841(a). Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Padilla has filed a brief stating there are no grounds for relief, and a motion to withdraw as counsel of record. Padilla filed a pro se supplemental brief, and the appellee filed an answering brief.
After an independent review of the record, pursuant to Penson v. Ohio, 488 U.S. 75, 83-84, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), and our review of the briefs filed, we conclude there are no grounds for relief. We therefore GRANT counsel’s motion to withdraw and AFFIRM the district court’s judgment.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.